



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. LaForme, 2014 ONCA 369

DATE: 20140507

DOCKET: C58092

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Marvin LaForme

Respondent

Michael Perlin, for the appellant

Lauren M. Wilhelm, for the respondent

Heard: May 6, 2014

On appeal from the sentence imposed on November 6, 2013
    by Justice Donald J. Gordon of the Superior Court of Justice, sitting without a
    jury.

ADDENDUM

[1]

For written reasons delivered, appeal allowed, conditional sentence set
    aside, and 12 months incarceration substituted, followed by the two years of
    probation as ordered and on the terms as ordered by the judge of the Superior
    Court.

John
    Laskin J.A.

S.E.
    Pepall J.A.

G.
    Pardu J.A.


